Case 2:18-cv-12631-PDB-EAS ECF No. 9-1 filed 10/08/18   PageID.69   Page 1 of 4




                         EXHIBIT A


           (Defendant's Amended Answer to
                 Plaintiffs Complaint)

                    Case No. 2:18-cv-12631
              Evans v. Canal Street Brewing
Case 2:18-cv-12631-PDB-EAS ECF No. 9-1 filed 10/08/18                   PageID.70       Page 2 of 4


                                         APPENDIX A


                            CONFIDENTIALITY AGRP:EMENT


       By signing this Appendix A, you contract with the Canal Street Brewing Co., LLC dba
 Founders Brewing Company ("the Company")on the following matters:

 A.    Authority to Contract. No manager, employee or representative of the Company, other
       than Michael Stevens, has any authority to enter into any agreement for employment for
       any specific or definite period of time or to make any agreement contrary to the tenns of
       the Company Handbook. Any such agreement must be in writing and signed by the
       President to be effective.

 B.    Limitation on Claims. By accepting or continuing employment at the Company, you
       agree that any action or suit against the Company arising out of yonr employment or
       termination of employment, including, but not limited to, claims arising under state,
       federal or local statutes or ordinances, must be brought within the following time periods:
       (a)for lawsuits requiring a Notice of Right to Sue from the EEOC, within 90 days after
       the EEOC issues that Notice; or (b)for all other lawsuits, within (i) 180 days of the
       event(s) giving rise to the claim, or (ii) the time limit specified by statute, whichever is
       shorter. I waive any statute of limitations that exceeds this time limit.

 C.    Ai'bitration Agreement. With the express exception of the Confidentiality of Company
       Information, Non-Compete and Non-Solicitation Agreement, and Developments sections
       of this Agi-eement, you agree to submit to arbitration all claims and disputes arising out of
       or during your employment with the Company or the termination thereof. Claims to be
       arbitrated include, but are not limited to, wrongful discharge, discrimination, civil rights
       violations, harassment, and retaliation and claims under the following statutes including,
       but not limited to, Title Vll of the Civil Rights Act, the Equal Pay Act, the Americans
       with Disabilities Act, the Age Discrimination in Employment Act, the Elliott-Larson
       Civil Right Act, and the Michigan Persons with Disabilities Civil Rights Act.

       Arbitration shall be conducted in accordance with the rules and procedures set forth in the
       American Arbitration Association's Employment Arbitration Rules and Mediation
       Procedures. Judgment on the award rendered by the arbitrator may be entered in any
       court having jurisdiction thereof. You also agree that all claims must be filed with AAA
       within the time limits outlined in Paragraph B of this Agreement.

       You agi-ee to this Arbitration provision as a condition of your employment. You
       understand that you are waiving your right to pursue any actions set forth in this
       Agreement in a judicial or administrative forum and that your sole remedy will be
       arbitration.




                                            Page 1 of3
Case 2:18-cv-12631-PDB-EAS ECF No. 9-1 filed 10/08/18                   PageID.71      Page 3 of 4


  D.   ConFidentiaiity oF Company Information. All records, papers, personnel or employee
       infomiation, documents and software to which you may have access in the course of your
       employment, are considered confidential by the Company and must be treated as strictly
       confidential by you both during and after your employment ends. Employees will not be
       penmitted, either directly or indirectly, under any circumstances or at any time, to disclose
       to any person, company, association or other entity any confidential infoiTnation acquired
       in the course of employment with the Company. Any and all infoiTnation relating to
       client communications, advice to clients, recipes, distribution plans, documents provided
       from or to clients, ideas, concepts, discoveries, drawings, designs, improvements,
       devices, processes, formulas, products, computer programs, customer/client lists,
       prospect lists, marketing and sales strategies, pricing lists and/or any other information
       gained by you during the term of employment or received from third parties by the
       Company are included within the scope of this restriction. Any information covered by
       this confidentiality provision which is in your possession at the teimination of your
       employment must be promptly returned to the Company and then removed from any
       electronic data storage device owned by you that is in your personal possession.

 E.    Remedies. You acknowledge that the Company has a legitimate competitive business
       interest in prohibiting the activities listed in the Confidentiality Agreement in
       Paragraphs D, F and G, that the restrictions in this section are reasonable, that any breach
       of the terms of that section would cause irreparable harm to the Company and that money
       damages would not be sufficient to provide an adequate remedy for such a breach.
       Therefore, in the event of a breach or threatened breach, the Company shall be entitled to
       temporary, preliminary and permanent injunctive relief without any requirement of bond,
       in addition to any other legal or equitable remedies to which the Company may be
       entitled, including the recovery of actual costs and attorneys' fees incurred in bringing
       that action.


 F.    Non-Compete and Non-Solicitation Agreement. Certain employees will be subject to a
       Non-Compete and Non-Solicitation Agi-eement (Appendix B). If you have signed that
       document you are bound by its provisions. Nothing contained in this Appendix A or the
       policies and procedures contained in the Company Handbook nullifies, modifies or voids
       any provisions contained in that Non-Compete and Non-Solicitation Agreement.

 G.    Developments. You agree that during and subsequent to the period of your employment
       with the Company, you will inform the Company promptly and fully of all inventions,
       discoveries, or improvements ("Developments") conceived or reduced to practice by you
       during the period of this employment, whether alone or jointly with others to the extent
       that such Developments were created, invented, designed, developed, contributed to, or
       improved upon with the use of any Company resources and/or within the scope of your
       employment and/or relate to the business, operations, or actual or anticipated research or
       development of the Company and it's products or services. Except as provided below,
       you will and hereby do assign to the Company and/or its nominees all rights, title, and
       interest in such Developments and in any patents, patent applications, or copyrights based
       thereon. You will cooperate with the Company at all times and in any way to obtain and
       maintain for its benefit patents for all such Developments anywhere in the world.
       Notwithstanding the foregoing, you are not obligated to assign to the Company any
       Developments which, in the sole judgment of the Company, do not relate to the business
       efforts or research and development efforts in which, during the period of employment,
       the Company is actually engaged or reasonably would be expected to become engaged.


                                            Page 2 of3
Case 2:18-cv-12631-PDB-EAS ECF No. 9-1 filed 10/08/18                        PageID.72     Page 4 of 4


 H.         Return of Company Property and Reimbursement. Upon tenuination of employment,
            you are responsible for returning any Company property in your possession to the
            Company. You are also responsible for satisfying any expenses and any other amounts
            owed to the Company you may have incuiTed before leaving. If not paid, by signing this
            Appendix A Agreement, you specifically agree to permit the Company to deduct the
            amount owed by you to the Company from any vacation pay, wages, and/or any other
            benefit payments that may be owed to you at the time your employment ends.

 I.         Scope of the Agreement. For purposes of this Agreement, ''Company" includes Canal
            Street Brewing Co., LLC dba Founders Brewing Company and its parent, subsidiary
            and/or affiliated corporations, and any joint ventures, partnerships or other business
            entities in which the Company participates or owns an interest, as well as their successors
            and assigns.

 J.         Jurisdiction. This Agreement shall be governed in all respects by Michigan law. The
            parties agree that any dispute atising under Paragraphs D, F or G of this Agreement shall
            be filed, heard and decided in Kent County Circuit Court. The parties agree that they will
            be subject to the personal jurisdiction and venue of this Court, regardless of where the
            you or the Company may be located at the time any action is commenced.

 K.         Modification and Entire Agreement. In the event any portion of this Agi'eement is deemed
            invalid or unenforceable, the other provisions of this Agreement shall remain valid. Any
            invalid or unenforceable provision may be modified by a court of competent jurisdiction to
            render such provision valid and enforceable. This Agreement states the entire agreement
            between the parties relating to this subject matter. Any modification of this Agreement
            must be made in writing and signed by the you and Mike Stevens.

 Date;                                                   Date: 1019)^ j <^0
                                                         Canal Street Brewing Co., LLC dba
                                                         Founders Brewing Company

                   (Signature \)j
                                                         By.
                                                              Mike Stevens
                                                              President - Founders Brewing Company
                  'Printed Name ofEmployee)




 392390.1




                                                Page 3 of 3
